          Case 1:14-cr-00093-LM Document 355 Filed 09/18/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Criminal Case No. 14-cr-93-LM
                                             )
                                             )
Kosmas Koustas

                       PETITION FOR WRIT OF HABEAS CORPUS

       The undersigned Assistant United States Attorney hereby applies to the Court for the
issuance of a writ of habeas corpus

  1.    Name of detainee:     Kosmas Koustas


  2.    Detained by: Devens FMC, Massachusetts

  3.    Detainee is charged in the district by
        (x ) Indictment                   ( ) Information      ( ) Complaint
            OR ( ) is a witness not otherwise available by the ordinary process of the Court.

  4. Appearance is necessary on September 24, 2019 at 2:00 P.M. for Plea Hearing.


Date: September 18, 2019                             /s/ Seth R. Aframe

                                                     Assistant U.S. Attorney

                                 WRIT OF HABEAS CORPUS

( ) Ad Prosequendum                                  ( ) Ad Testificandum

         The above petition is granted and the above-named custodian, as well as the United
States Marshal for this district, is hereby ORDERED to produce the named detainee on the date,
at the time recited above, and any further proceedings to be had in this case, and at the
conclusion of said proceedings to return said detainee to the above-named custodian.

Date:                                                ________________________________
                                                     Deputy Clerk
